Title: To James Madison from Robert Smith, 24 July 1809
From: Smith, Robert
To: Madison, James


Sir
Washn. July 24. 1809.
The enclosed papers shew the temper of the B. Govt. with respect to our late arrangement with Mr Erskine and induce a strong presumption that no adjustment consistent with our interest or our honor can be made with that infatuated nation. It would seem that Erskine is to be superseded by Mr Jackson, who may every day be expected. You will be pleased to state to me what answer, as to time, I am to give to his note requesting the honor of being presented to you.
Enclosed you have a letter from Mr Adams. There is now reason to apprehend, that he will not be able to get a passage in a Merchantman. No such vessel will be permitted by the British to proceed to any port of Russia. He cannot go safely, but in a frigate. And in that way, he, in my Opinion, ought to be sent, as we have now additional powerful motives for having a minister at Petersburgh. Should he attempt to go in a private vessel, he would be exposed to and would probably experience what would be not only vexatious to him, but derogatory to the U. States. If you should be of this Opinion, it would be well to signify it to the Nav. Dept. without delay. In the mean time Mr Hamilton will take the necessary steps to have one of the frigates, now cruising on our Coa[s]t, at the port of Boston ready to proceed or not according to your wish. This opinion as to the sending of a frigate is upon the idea that peace is to continue so long at least as to afford her time to return in safety. With Esteem Your Ob. servt
R Smith
The only letter from Pinkney is the one of the 8h. May herewith sent.
P. S. Since writing the aforegoing I have had a conversation with Mr Gallatin & Mr Hamilton. We have determined to remain at Washn. under the impression that this new state of things will induce your immediate return. We will this day write to Eustis & Rodney to return immediately. The first question that will present itself, is as to the propriety of issuing a Proclamation revoking yours of the 19 April and as to the Operation in Law of such a proclamation.
I will go tomorrow or the next day to Balto. I will avail myself of the Occasion to have some Conversation with General Turreau. I will return to Washn without delay.
R S
